DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/04/2020 have been fully considered but they are not persuasive. 
Arguments presented are based upon the newly added amendment material of the vias and material existing therebetween. This newly added amendment is addressed below.
The inclusion of “in direct contact” after further investigation does not appear to overcome the prior art rejection previously presented. The interpretation of a 1st battery layer adjacent the base layer to comprise electrochemical cell and a 2nd battery layer to comprise two electrochemical cells is not precluded by the scope of the instant claim. 
Claim Rejections - 35 USC § 112
Claims 10, 12, 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Instant claim recites “each film battery element is present in every adjacent battery layer of the two or more battery layers”. This claim language creates a situation which is not possible. A first film battery element being associated to a first battery layer and a second film battery element being associated to a second battery layer cannot have a situation where both the first and second film battery are associated with the first battery layer as well as the first and second film battery being associated with the second battery layer. It is indefinite as to the scope pertaining to this limitation. The claim is interpreted as a statement of truism whereby a first battery element is present in 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10, 13-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Berland et al (PGPUB 2019/0165342) 
Claim 10: Berland teaches a stacked battery structure comprising 3 batteries [Fig 8] as shown depicted below:

    PNG
    media_image1.png
    335
    688
    media_image1.png
    Greyscale


Berland teaches a battery element to comprise an electrode element (114) and vias (120) whereby it is clearly depicted that at least a portion of the electrode element is present between the vias [Fig 2]. The vias (120) pass through the entire stack in a stacking direction [Fig 4-7]. It is interpreted that one having ordinary skill in the art would recognize the configuration to have at least one of the battery elements of the anode, cathode, or electrolyte or binder material between the vias in order to maximize energy density and mechanical integrity. Modified Figure 2 shows a region physically located between two vias, alternatively, the electrode layers are electrically and ionically between two vias whereby 

    PNG
    media_image2.png
    332
    549
    media_image2.png
    Greyscale

Claim 13: Berland teaches a base battery layer to include a base film battery element on the base substrate and a base insulator on the base substrate covering the base film battery element; the first battery layer insulator is adjacent the base insulator (404) [Modified Figure 8].
Claim 14: Berlend teaches current collectors whereby each battery layer includes current collectors and battery cells in contact with the current collectors (806) [Fig 8; 0062]. The vias are electrically connected to the current collectors [0027, 0037-0049].

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 12, 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berland et al (PGPUB 2019/0165342) as applied to claim 10 above, and further in view of Mino et al (USPAT 7253494).
Claim 12: Berlend teaches an interface of the insulator of the second battery layer and the protection layer of the first battery layer to be in intimate contact with each other whereby it is interpreted the interface is free of rigid material [Modified Fig 8]. 

Mino teaches a battery mounted integrated circuit device [Abstract]. The battery of Mino (25) is interpreted to be the lowermost battery of Berlend which is not presently a structural feature claimed. The layer 21 of Mino corresponds to the substrate of Berlend (422). Mino teaches the substrate to be a semiconductor substrate in which the battery is mounted thereon [Col 2 Ln 12-30]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the substrate material selection of Berlend to include a semiconductor material as taught by Mino in order to enable a use case for the battery to power an integrated circuit device [Col 2 Ln 13-53].
Claim 19: Berlend teaches a substrate layer, but is silent to teach silicon nitride.
Mino teaches a material layer of silicon nitride to be applied to protect a substrate [Col 3 Ln 45-50]. It is interpreted that Mino is to modify the Berlend substrate to comprise an outer coating thereon. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the protection layer of Berlend to include silicon nitride as taught by Mino in order to incorporate a battery into an integrated circuit design use case [Col 2 Ln 13-53]. 
Claim 20: Claim 20 is product by process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having a stacked battery construction.  The reference suggests such a product [Modified Fig 8].
Claim 21: Berland teaches a stacked battery structure comprising 3 batteries [Modified Fig 8] as shown depicted above. Instant claim limitations are shown above whereby a base substrate is proximal a first battery and a second battery is on a first battery. The first and second battery comprise layers that meet the function of a “protection layer”, “film battery”, and “insulator”. The protection layer is element 802 for the first battery and 422 of the second battery whereby the batteries are given additional support 
Berland teaches a battery element to comprise an electrode element (114) and vias (120) whereby it is clearly depicted that at least a portion of the electrode element is present between the vias [Modified Fig 2]. The vias (120) pass through the entire stack in a stacking direction [Fig 4-7]. It is interpreted that one having ordinary skill in the art would recognize the configuration to have at least one of the battery elements of the anode, cathode, or electrolyte or binder material between the vias in order to maximize energy density and mechanical integrity. Modified Figure 2 shows a region physically located between two vias, alternatively, the electrode layers are electrically and ionically between two vias 
Berlend is silent to teach the utilization of battery to be for an IC application.
Mino teaches a battery mounted integrated circuit device [Abstract]. The battery of Mino (25) is interpreted to be the lowermost battery of Berlend which is not presently a structural feature claimed. The layer 21 of Mino corresponds to the substrate of Berlend (422). Mino teaches the substrate to be a semiconductor substrate in which the battery is mounted thereon [Col 2 Ln 12-30]. The IC application includes conductive pathway separate and distinct from the battery film instant current collector and the substrate which provides structural support, whereby the electrical connection of the battery to the application is interpreted to be the instant claimed “wiring layer” built into the IC device [Fig 3; Col 6 Ln 45-Col 10 Ln 53]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the substrate material selection of Berlend to include a semiconductor material as taught by Mino in order to enable a use case for the battery to power an integrated circuit device [Col 2 Ln 13-53].
Claim 22: Berlend is silent to teach the battery utilization for an IC application. 
Mino teaches a battery mounted IC device [Abstract]. The IC application includes conductive pathway separate and distinct from the battery film instant current collector and the substrate which provides structural support, whereby the electrical connection of the battery to the application is interpreted to be the instant claimed “wiring layer” built into the IC device [Fig 3; Col 6 Ln 45-Col 10 Ln 53]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the substrate material selection of Berlend to include a semiconductor material as taught by Mino in order to enable a use case for the battery to power an integrated circuit device [Col 2 Ln 13-53].

15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berland et al (PGPUB 2019/0165342)
Claim 15: Berlend teaches vias in contact with the current collectors and function to move current through the stack direction [Fig 5A]. It is interpreted that one having ordinary skill in the art would have been motivated to combine features of embodiments of the same reference in order to produce a third, non-explicitly disclosed embodiment which comprises the combination of features, in order to produce a battery which comprises high energy density from a plurality of battery films in a vertically stacked direction that maintains structural integrity. It is hereby interpreted that the electrically connected via to each of the current collector is taught. 
Claim 16: Berlend teaches a via structure to comprise a plural sections to have a horizontal dimension enlarged from bottom to top in the battery layers and to overlap each other in a horizontal plan with respect to the base substrate [Fig 5A, 6A]. It is interpreted that one having ordinary skill in the art would have been motivated to combine features of embodiments of the same reference in order to produce a third, non-explicitly disclosed embodiment which comprises the combination of features, in order to produce a battery which comprises high energy density from a plurality of battery films in a vertically stacked direction that maintains structural integrity.
Claim 17: Berlend teaches an outermost via (412) to be interpreted to be an external terminal. The outermost via is connected to the first and second battery conductive material through materials of additional batteries that meet the functional term of “wiring layer” whereby the additional vias in the stack direction operate to move the current from the first two batteries to the external terminal in a stack direction [Fig 5A, 6A]. Each via is a separate and distinct element and therefore is capable of having different labels applied thereto since it is capable of functioning in a plurality of different ways depending on its reference to other features within the assembly.  It is interpreted that one having ordinary skill in the art would have been motivated to combine features of embodiments of the same reference in order 
Claim 18: Berlend teaches the substrate layer. The instant claim does not lay weight to a material scope limitation applied on the prior art. The instant claim attempts to limit the scope of material selection of the prior art by stating it is not etched by buffered hydrofluoric acid solution. It is interpreted that the instant claimed substrate would not be etched by a 0.00000000000001M buffered hydrofluoric acid solution that momentarily comes into contact with it whereby it operates to protect the film battery if the environmental conditions where such.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J YANCHUK whose telephone number is (571)270-7343.  The examiner can normally be reached on M-Th 10a-8p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN J YANCHUK/Primary Examiner, Art Unit 1723